Citation Nr: 1544258	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right ankle disability (post open reduction comminuted fracture, right lateral malleolus with ruptured deltoid ligament residuals to include traumatic arthritis).

2.  Entitlement to service connection for a right hand disorder, to include as secondary to the service-connected right arm disabilities (residual post bone graft, nonunion fracture right ulna with elbow dislocation and 30 degree limitation of supination and traumatic arthritis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1977 to April 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied service connection for low back and right hand disorders.  An informal claim for service connection was received in April 2012.  A claim for service connection for right hand and low back disorders was received in May 2012.

In July 2014, the Veteran testified at a Board videoconference hearing at the local RO in Reno, Nevada, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.   The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Low Back Disorder

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  At the July 2014 Board hearing, the Veteran indicated that he received private chiropractor treatment in 1983 for low back pain.  An October 2013 report of general information notes that the Veteran reported private chiropractor treatment from 1999 to 2000.  These private treatment records have not been associated with the claims file.  The Board finds that the AOJ should contact the Veteran and request he submit the identified records or submit the appropriate authorizations for the AOJ to attempt to obtain the identified private chiropractic treatment records.    

Next, a January 1978 service treatment record notes that the Veteran reported a right paravertebral muscle spasm following a twisting injury while walking on ice the previous evening.  A low back strain was diagnosed.  In a March 2013 VA medical opinion (in connection with the September 2012 VA examination report), the VA examiner opined that the current low back disabilities were less likely than not incurred in or caused by the June 1978 in-service motorcycle accident.  The VA examiner did not opine as to whether the Veteran's current low back disabilities are causally related to the in-service low back strain.

Further, at the July 2014 Board hearing, the Veteran contended that the current low back disability is secondary to his altered gait caused by the service-connected right ankle disability.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the claimed low back disorder was caused or aggravated (permanently worsened in severity) by the service-connected right ankle disability.  Based on the above, the Board finds that remand is required to obtain additional medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Service Connection for a Right Hand Disorder

The Board finds that it is unclear from the evidence of record whether the Veteran has a current right hand disability.  The September 2012 VA examination report and March 2013 addendum medical opinion note that the Veteran did not have a current right hand disability, including that no abnormal findings or arthritis were noted upon imaging studies.  A July 2014 radiology report of the Veteran's right hand notes a diagnosis of minimal degenerative joint disease and a minor flexion deformity of the fifth finger.  It is unclear from the radiology report (that specifically notes it was taken of the right hand) whether the diagnosis of degenerative joint disease is made in reference to the right hand or right wrist.  See also September 2012 VA radiology report (noting minimal degenerative joint disease of the right wrist).  As there remains some question as to whether the Veteran has a current right hand disability, the Board finds that an additional VA examination is necessary.  Id.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the low back and right hand disorders (that are not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for low back and right hand disorders, specifically the 1983 and 1999 private chiropractor treatment, or the appropriate authorizations so that the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  Then, schedule a VA examination(s) to assist in determining the etiology of the claimed low back and right hand disorders.  The VA examiner should review the claims folder.  The examiner should offer the following opinions with supporting rationale:

Does the Veteran have a currently diagnosed right hand disability?  The VA examiner should note and discuss the July 2014 VA radiology report of the Veteran's right hand noting degenerative joint disease and a minor flexion deformity of the fifth finger. 

Is it at least as likely as not (50 percent or greater probability) that each current low back or right hand disorder was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss (1) the Veteran's contention that he injured his right hand and low back in June 1978 during the in-service motorcycle accident and (2) the January 1978 service treatment record noting a low back strain.

Is it at least as likely as not (50 percent or greater probability) that each current low back disability was caused by the service-connected right ankle disability?

Is it at least as likely as not (50 percent or greater probability) that each current low back disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right ankle disability?

Is it at least as likely as not (50 percent or greater probability) that each current right hand disorder was caused by the service-connected right arm disabilities?

Is it at least as likely as not (50 percent or greater probability) that each current right hand disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right arm disabilities?

3.  Then, readjudicate the issues on appeal.  For any aspect of the appeal that remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


